Mr. Chief Justice Carter, dissenting: I do not think this will contravenes the rule against perpetuities. Whom did the testator have in mind by the words “living nephews and nieces,” found in the first part of clause 15 of the will? Reading the entire will together and giving the words their natural meaning and -construction, it seems clear to me that he meant by these words tire nephews and nieces living at the time of his death. It is usually true that the testator has in mind the objects of his bounty in existence at the time the will is executed. When there is nothing in the instrument indicating that the contrary was intended the will speaks from the death of the testator. (Updike v. Thompson, 100 Ill. 406; McCoury’s Exrs. v. Leek, 14 N. J. Eq. 70.) The construction given this will in the opinion of the -court seems to me to leave the word “living,” in the phrase “living nephews and nieces,” practically without meaning. The controlling consideration in construing a will is to give effect to the intention of a testator if it can be done without contravening established rules of law. (Bradsby v. Wallace, 202 Ill. 239; Mettler v. Warner, 243 id. 600.) That the testator did not intend to contravene the rule against perpetuities is clear. The opinion of the court rightly states that the rule against perpetuities is not a rule of construction; that a will is to be construed as if the rule did not exist and then the rule applied. (Gray’s Rule Against Perpetuities,—2d ed.—-sec. 6-29.) There is, however, .a legitimate use of this rule in matters of construction. “When the expression which a testator uses is really ambiguous and is fairly capable of two constructions, one of which would produce a legal result and the other a result that would be bad for remoteness, it is a fair presumption that the testator meant to create a legal rather than an illegal interest. * * * Especially is this the case if the testator shows, by other provisions of his will, that when making it he has had the rule against perpetuities in his mind.” (Gray’s Rule Against Perpetuities,— 2d ed.—sec. 633.) The testator was a lawyer and had practiced that profession. The expressions that he used in the will show that he had the rule here in question in mind. He provided that in case any “grand-nephew or grand-niece dies without leaving any direct legal descendants” his or her portion should lapse. If such a remainder were contingent it would lapse at .the death of the grandnephew or grand-niece without any direction to that effect. If it were vested, in the absence of this provision part of it would descend to the wife of the remainder-man. The testator, apparently in order to avoid having it go to anyone not lineally descended from his father and mother, directed that it should go only to the descendants instead of the heirs of the deceased remainder-men. It is also clear from the sixteenth clause that the testator intended to give vested and inheritable remainders to his grandnephews and grand-nieces. Why, otherwise, wduld he provide that “such descendants shall inherit?” If the wording of the will does not clearly show that he meant his nephews and nieces “living” at the time of his death, then the terms of the will are ambiguous in that regard and therefore capable of two constructions. Under the rule just quoted from Gray, the will shows that the testator intended to create a legal rather than an illegal interest. He intended to, and in my judgment did, give a vested equitable life estate to his nephews and nieces living at the time of his death.